NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 15 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSTER JAVIER AMAYA-IZCOA, AKA                  No.    17-70116
Joster Amaya,
                                                Agency No. A094-291-925
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      Joster Javier Amaya-Izcoa, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review de novo claims of due

process violations in immigration proceedings. Simeonov v. Ashcroft, 371 F.3d

532, 535 (9th Cir. 2004). We review de novo the legal question of whether a

particular social group is cognizable, except to the extent that deference is owed to

the BIA’s interpretation of the governing statutes and regulations. Conde Quevedo

v. Barr, 947 F.3d 1238, 1241-42 (9th Cir. 2020). We review for substantial

evidence the agency’s factual findings. Id. at 1241. We deny the petition for

review.

      Amaya-Izcoa’s constitutional challenge to the one-year filing deadline for

asylum fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (error is

required to prevail on a due process claim); see also Gonzalez-Medina v. Holder,

641 F.3d 333, 337 (9th Cir. 2011) (there is a legitimate government purpose for the

one-year bar). Thus, Amaya-Izcoa’s asylum claim fails.

      The agency did not err in concluding that Amaya-Izcoa did not establish

membership in a cognizable particular social group. See Reyes v. Lynch, 842 F.3d

1125, 1131 (9th Cir. 2016) (in order to demonstrate membership in a particular

social group, “[t]he applicant must ‘establish that the group is (1) composed of

members who share a common immutable characteristic, (2) defined with

particularity, and (3) socially distinct within the society in question’” (quoting

Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014))). We reject as


                                           2                                    17-70116
unsupported Amaya-Izcoa’s contentions that the BIA erred in its analysis of his

claim. Thus, Amaya-Izcoa’s withholding of removal claim fails.

       Substantial evidence also supports the agency’s denial of CAT relief because

Amaya-Izcoa failed to show it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to Honduras. See

Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009) (no likelihood of

torture).

       Amaya-Izcoa’s contentions that the United States immigration laws violate

due process fail. See Landon v. Plasencia, 459 U.S. 21, 32 (1982) (“[T]he power

to admit or exclude aliens is a sovereign prerogative.”). To the extent Amaya-

Izcoa requests that we overturn precedent, we deny the request. See Aleman

Gonzalez v. Barr, 955 F.3d 762, 768 (9th Cir. 2020) (a three-judge panel cannot

overrule circuit precedent in the absence of an intervening decision from the

Supreme Court or an en banc decision of this court).

       The temporary stay of removal remains in place until issuance of the

mandate.

       PETITION FOR REVIEW DENIED.




                                         3                                      17-70116